Case 5:19-cv-02492-CBM-SP Document 81 Filed 08/24/20 Page 1 of 2 Page ID #:409
  Case 5:19-cv-02492-CBM-SP Document 81 Filed 08/24/20 Page 2 of 2 Page ID #:410
addressing the deficiencies set forth in this Order as to Plaintiff’s 14th Amendment, ADA, Section 504
of the Rehabilitation Act, and Unruh Act claims, Plaintiff may file an amended complaint no later than
June 16, 2020. If Plaintiff files an amended complaint, the amended complaint and summons shall be
properly served on Defendants in accordance with applicable rules.” (Id.) No amended complaint was
filed by Plaintiff.

       On July 22, 2020, Defendants filed the instant Motion to dismiss for failure to prosecute. (Dkt.
No. 77.) Plaintiff’s opposition to the Motion was due on August 11, 2020 (see Local Rule 7-9), but no
opposition was filed.

       Plaintiff shall file an opposition or notice of non-opposition to the Motion no later than
September 8, 2020. The filing of an amended complaint addressing the deficiencies set forth in the
Court’s Order as to Plaintiff’s 14th Amendment, ADA, Section 504 of the Rehabilitation Act, and Unruh
Act claims, shall constitute a proper response to the Motion. Plaintiff’s failure to file a response to the
Motion by September 8, 2020, shall result in dismissal of Defendants from this action.

      Defendants may file a reply to Plaintiff’s response to the Motion no later than September 15,
2020. The hearing on the Motion is continued from September 1, 2020 to October 6, 2020 at 10:00
a.m. Therefore, no appearances are necessary on September 1, 2020.

        In the Court’s June 19, 2020 order denying Plaintiff’s Request for Service by Marshal Pursuant
to Fed. R. Civ. P. 4(c)(3) and 28 U.S.C. § 1915(d), Motion for Court-Assigned Pro Bono Counsel, and
Dorothy Calabrese’s request for “appointment as Next Friend when Plaintiff has been assigned pro bono
counsel,” the Court found Plaintiff has failed to demonstrate a likelihood of success on the merits.
(Dkt. No. 76.) The SAC also names State of California, County of Orange, Brian Choi M.D., Tony K.
Chow M.D., Afshin Doust M.D., Mahdieh Fallahtafti D.O., Lawrence V. Tucker M.D., and Tara Yuan
M.D., as defendants. Therefore, Plaintiff is ORDERED TO SHOW CAUSE in writing no later than
September 8, 2020, why Plaintiff’s claims as to these named defendants should not be dismissed for
failure to state a claim. A failure by Plaintiff to file a response to this order to show cause by
September 8, 2020, shall result in dismissal of this action as to these named defendants.

         IT IS SO ORDERED.




                                                                                                00    :
CV-90 (12/02)                            CIVIL MINUTES - GENERAL                    Initials of Deputy Clerk YS
